Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment

In response to the amendment received March 18, 2022:
Claim 1-3 & 5-6 have been amended. Therefore Claims 1-10 are pending in this office action. 
The objections to the claims have been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 27, 2022.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (CN 206349427).

With respect to claim 1, Wang et al. discloses a battery pack case, comprising: a bottom plate 110/120/300 and a side plate 130 connected to the bottom plate 110/120, wherein the bottom plate 110/120 and the side plate 130 surround to define an accommodating portion configured to accommodate a unit cell 200; [0040-0060]
a plurality of first insulating strips 110/130 provided on a surface of the bottom plate facing the accommodating portion, wherein the plurality of first insulating strips  110/130 are sequentially spaced along a length or width direction of the bottom plate [Figure 9; Figure 10; Figure 1], and
 a glue receiving groove 112/121/131 [0046-0047] configured for filing an insulating glue is formed between two adjacent first insulating strips  110/130z wherein the plurality of first insulating strips  110/130  are configured to block the insulating glue from overflowing. [0040-0060]

With respect to claim 2, Wang et al. discloses wherein the battery pack case further comprises a plurality of second insulating strips 110/130 perpendicular to the first insulating strips  110/130 , the plurality of first insulating strips 110/130 and each of the second insulating strips 110/130 are arranged to intersect, and the glue receiving groove 112/121/131 is formed between the two adjacent first insulating strips 110/130 and two adjacent second insulating strips 110/130. [Figure 9; Figure 10]


With respect to claim 3, Wang et al. discloses wherein the battery pack case further comprises a first side insulating strip, the first side insulating strip extends along the length direction of the bottom plate 110/120/300 and is disposed at connection between a long side of the bottom plate 110/120/300 along the length direction of the bottom plate 110/120/300 and the side plate 130 in a covering manner.  [Figure 9]


    PNG
    media_image1.png
    514
    561
    media_image1.png
    Greyscale


With respect to claim 4, Wang et al. discloses wherein a cross section of the first side insulating strip is L-shaped.  [Figure 9]

    PNG
    media_image1.png
    514
    561
    media_image1.png
    Greyscale

With respect to claim 5, Wang et al. discloses wherein the battery pack case further comprises a second side insulating strip, the second side insulating strip extends along the width direction of the bottom plate 110/120/300, and is disposed at a wide side of the bottom plate110/120/300 along the width direction of the bottom plate, connected to the side plate 130 in a covering manner. [Figure 9]

    PNG
    media_image2.png
    514
    561
    media_image2.png
    Greyscale


With respect to claim 6, Wang et al. discloses a battery pack, comprising: a battery pack case comprising a bottom plate 110/120/300 and a side plate 130 connected to the bottom plate 110/120/300, wherein the bottom plate 110/120/300 and the side plate 130 surround to define an accommodating portion configured to accommodate a unit cell 200; and a plurality of first insulating strips 110/130 provided on a surface of the bottom plate 110/120/300 facing the accommodating portion, wherein the plurality of first insulating strips 110/130 are sequentially spaced along a length or width direction of the bottom plate  110/120/300, and a glue receiving groove 112/121/131 configured for filing an insulating glue is formed between two adjacent first insulating strips 110/130; a plurality of battery assemblies provided in the accommodating portion, wherein the plurality of battery assemblies are arranged side by side along the width direction of the bottom plate 110/120/300, and each battery assembly comprises a plurality of unit cells 200 arranged side by side along the length direction of the bottom plate 110/120/300; and the first insulating strips 110/130 are arranged between a bottom of the battery assembly and the bottom plate 110/120/300, wherein the plurality of first insulating strips 110/130 are configured to block the insulating glue from overflowing.  [0040-0060; Figure 9]


Claim Rejections - 35 USC § 103
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 206349427) as applied to claim 6 above, in further view of Nakamori et al. (US 2011/0143179).

With respect to claim 7, Wang et al. does not disclose wherein the battery pack further comprises a first insulating buffer sheet, the first insulating buffer sheet extends along the length direction of the bottom plate, and the first insulating buffer sheet is provided between the battery assembly adjacent to the side plate and the battery pack case.


However, Nakamori et al. discloses a battery pack, comprising:
 28 Preliminary Amendment a battery pack case 1 comprising a bottom plate 11 and a side plate 33/34/35/36/37/31/32 connected to the bottom plate 11 [Figure 2; 0025-0027], wherein the bottom plate 11 and the side plate 33/34/35/36/37/31/32 surround to define an accommodating portion configured to accommodate a unit cell [Figure 2; Figure 3B]; and 

a plurality of first insulating strips 125 provided on a surface of the bottom plate 11 facing the accommodating portion [Figure 2], wherein the plurality of first insulating strips 125 are sequentially spaced along a length or width direction of the bottom plate 11 [Figure 2], and a receiving groove is formed between two adjacent first insulating strips 125; 
a plurality of battery assemblies V provided in the accommodating portion [Figure 3B], wherein the plurality of battery assemblies V are arranged side by side along the width direction of the bottom plate 11 [Figure 3B], and each battery assembly comprises a plurality of unit cells arranged side by side along the length direction of the bottom plate 11; and the first insulating strips 125 are arranged between a bottom of the battery assembly and the bottom plate 11;  [Figure 2; 0025-0030; Figure 3B]

wherein the battery pack further comprises a first insulating buffer sheet 123, the first insulating buffer sheet 123 extends along the length direction of the bottom plate 11, and the first insulating buffer sheet 123 is provided between the battery assembly V adjacent to the side plate 33/34/35/36/37/31/32 and the battery pack case 1. [Figure 2; Figure 3B]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery pack case of Wang et al. to include a first insulating buffer sheet, the first insulating buffer sheet extends along the length direction of the bottom plate, and the first insulating buffer sheet is provided between the battery assembly adjacent to the side plate and the battery pack case, as disclosed in Nakamori et al., in order to allow for a battery case having a high strength, high rigidity and high seal. [0009] 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 206349427) in view of Nakamori et al. (US 2011/0143179) as applied to claim 7 above, in further view of Nishikawa et al. WO2017/056742 (see US 2018/0269438).

With respect to claim 8, Wang et al. does not disclose wherein the first insulating buffer sheet comprises a first connection section and a second connection section that intersect, the first connection section is bonded to a surface of the battery assembly facing the side plate, and the second connection section is positioned between the bottom of the battery assembly and the bottom plate.  

Nakamori et al. discloses wherein the first insulating buffer sheet 123 comprises a first connection section and a second connection section that intersect [Figure 2], the first connection section is bonded to a surface of the battery assembly facing the side plate 33/34/35/36/37/31/32. [Figure 2]

Nakamori et al. does not disclose wherein the second connection section is positioned between the bottom of the battery assembly and the bottom plate.  

Nishikawa et al. discloses a battery case comprising a bottom plate 111 comprising a first insulating buffer sheet 511 comprising a first connection section and a second connection section that intersect [Figure 5B] the first connection section is bonded to a surface of the battery assembly facing the side plate [Figure 5B], and the second connection section is positioned between the bottom of the battery assembly and the bottom plate. [Figure 5B]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery pack case of Wang et al. to include a first insulating buffer sheet that comprises a first connection section and a second connection section that intersect, the first connection section is bonded to a surface of the battery assembly facing the side plate, and the second connection section is positioned between the bottom of the battery assembly and the bottom plate as disclosed in Nishikawa et al., in order to allow stable fixation of the battery to the case. [0020-0045]

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 206349427) as applied to claim 6 above, in further view of Tononishi WO2017/047683 (see US 2018/0358587).

With respect to claim 9, Wang et al. does not disclose wherein the battery pack further comprises a second insulating buffer sheet, the second insulating buffer sheet extends along the width direction of the bottom plate, and the second insulating buffer sheet is provided between -3-bottoms of two unit cells positioned on the outermost side in the battery assembly and the battery pack case.  

Tononishi discloses a battery pack comprising a bottom plate and a side plate connected to the bottom plate, a second insulating buffer sheet 300/320 [Figure 3], wherein the second insulating buffer sheet 300/320 extends along the width direction of the bottom plate, and the second insulating buffer sheet 300/320 is provided between bottoms of two unit cells positioned on the outermost side in the battery assembly and the battery pack case [Figure 3; 0055-0075].

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery pack case of Wang et al. to include a second insulating buffer sheet provided between bottoms of two unit cells positioned on the outermost side in the battery assembly and the battery pack case, as disclosed in Tononishi, in order to allow for increased protection. [0020-0040]


With respect to claim 10, Wang et al. does not disclose wherein the second insulating buffer sheet comprises a accommodating recess, a part of the bottoms of the two unit cells is inserted into the accommodating recess to be covered by the second insulating buffer sheet, and the second insulating buffer sheet is bonded to the two unit cells.

Tononishi discloses wherein the second insulating buffer sheet 300/320 comprises a accommodating recess, a part of the bottoms of the two unit cells is 29inserted into the accommodating recess to be covered by the second insulating buffer sheet 300/320, and the second insulating buffer sheet 300/320 is bonded to the two unit cells.

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery pack case of Wang et al. to include a second insulating buffer sheet comprises a accommodating recess, a part of the bottoms of the two unit cells is 29inserted into the accommodating recess to be covered by the second insulating buffer sheet, and the second insulating buffer sheet is bonded to the two unit cells, as disclosed in Tononishi, in order to allow for increased protection. [0020-0040]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723